 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       NATSUE ELLIOTT, et al.,                      Case No. 16-cv-00288-BAS-AGS
11
                                    Plaintiffs,     ORDER GRANTING
12                                                  PLAINTIFFS’ MOTIONS TO
                                                    EXCLUDE FROM TRIAL THE
13           v.                                     TESTIMONY OF DEFENDANTS’
                                                    DESIGNATED EXPERT
14     VERSA CIC, L.P., et al.,                     WITNESSES ROBERT
                                                    GRISWOLD AND BOB EVANS
15                                Defendants.
                                                    [ECF Nos. 181, 182 ]
16

17

18

19         Plaintiffs have filed motions in limine to exclude from trial the expert witness
20   testimony of Robert Griswold and Bob Evans, two individuals whom Defendants
21   Versa CIC, L.P. (“Versa”) and ConAm Management Corporation (“ConAm”)
22   (together, “Defendants”) have designated as expert witnesses for trial. (ECF Nos.
23   181, 182.) Defendants oppose. (ECF No. 187.) For the reasons herein, the Court
24   grants Plaintiffs’ motions to exclude from trial the testimony of Griswold and Evans.
25                                 LEGAL STANDARD
26         A party may use a motion in limine to exclude inadmissible or prejudicial
27   evidence before it is introduced at trial. Luce v. United States, 469 U.S. 38, 40 n.2
28   (1984). The motion is an important tool available to the trial judge to ensure the

                                              –1–                                    16cv288
 1   expeditious and evenhanded management of the trial proceedings. See Jonasson v.
 2   Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997). By resolving
 3   the motion, potentially prejudicial evidence may be prevented from being presented
 4   to the jury, therefore avoiding the need for the trial judge to attempt to neutralize the
 5   taint of prejudicial evidence. See Brodit v. Cambra, 350 F.3d 985, 1004–05 (9th Cir.
 6   2003).
 7         A motion in limine may be used to exclude or limit an expert’s testimony. “[I]t
 8   is the proponent of the expert who has the burden of proving admissibility.” Lust v.
 9   Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th Cir. 1996). Federal Rule of
10   Evidence 702 supplies the general standard applicable to admission of expert
11   testimony. Under the Rule, “[a] witness who is qualified as an expert by knowledge,
12   skill, experience, training, or education may testify in the form of an opinion or
13   otherwise . . .” Fed. R. Evid. 702. The Rule imposes various constraints, the most
14   relevant of which for the purpose of the present motions is that “the expert’s
15   scientific, technical, or other specialized knowledge” must “help the trier of fact to
16   understand the evidence or to determine a fact in issue.” Id. 702(a) (emphasis
17   added). The admission of an expert witnesses requires that the witness’s testimony
18   “both rests on a reliable foundation and is relevant to the task at hand.” Daubert v.
19   Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993) (emphasis added).
20                                        ANALYSIS
21         Resolution of Plaintiffs’ motions to exclude largely turns on whether
22   admission of the testimony of Robert Griswold and Bob Evans will “help the trier of
23   fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a).
24   The Court concludes it will not. In view of the Court’s summary judgment order and
25   the Final Pretrial Order, there are two overarching liability issues remaining for trial:
26   (1) did Defendants make statements that suggest to the ordinary listener a preference,
27   limitation, or discrimination in connection with the sale or rental of a dwelling, and
28   (2) did Defendants intentionally discriminate against Plaintiffs by treating them

                                               –2–                                      16cv288
 1   differently on the basis of Elliott’s disability. (ECF No. 178 (Final Pretrial Order);
 2   ECF No. 181 at 2–3.) Resolution of these issues does not “require[] expert testimony
 3   since a lay jury is capable of understanding the facts and issues here to reach a
 4   determination without the aid of an expert, since for this purpose ‘scientific technical,
 5   or other specialized knowledge’ is not required.” See Brink v. Union Carbide Corp.,
 6   41 F. Supp. 2d 402, 405 (S.D.N.Y. 1997) (citations omitted). The Court does not
 7   otherwise find the testimony of Evans and Griswold—neither of whom is being
 8   proffered as a fact witness—appropriate for this task.
 9         First, Defendants seek to rely on Evans’s testimony solely to establish that the
10   area in which Plaintiffs parked and at which they were allegedly subject to disparate
11   treatment on the basis of Elliott’s disability was a fire lane. (ECF No. 182-3.) That
12   Evans has a background in architecture and architectural design does not mean that
13   he has expertise relevant to the evaluation of claims concerning housing
14   discrimination on the basis of disability. See Brink, 41 F. Supp. 2d 402 at 405. Evans
15   does not indicate that he has such a background. Whether the area in which Plaintiffs
16   allegedly parked was a fire lane or not, the issue for the jury to decide is whether
17   Defendants’ reasons for their alleged conduct turned on Elliott’s alleged disability.
18         Second, it is clear to the Court that through the guise of an expert on real estate
19   and property management “standards of care,” Defendants seek to proffer Robert
20   Griswold to opine on the ultimate question of whether Plaintiffs suffered
21   discrimination in violation of federal and state law. That Robert Griswold has a
22   background in real estate and property management does not mean that he has
23   expertise relevant to the evaluation of housing discrimination claims concerning
24   discrimination on the basis of disability. Id. In fact, Griswold’s report does not
25   proclaim any expertise in evaluating claims of housing discrimination broadly, or the
26   disability discrimination at the heart of this case. (See generally ECF No. 181-3
27   (copy of Griswold report dated April 12, 2017).) A review of Griswold’s report
28   reveals to the Court that his “‘expert’ opinions are merely his own assessment of the

                                               –3–                                      16cv288
 1   facts.” Benhabib v. Hughes Elecs. Corp., No. CV 04-0095 CAS (VBKx), 2006 WL
 2   5014569, at *2 (C.D. Cal. Sept. 6, 2006).1 “[W]here an expert becomes an advocate
 3   for a cause, he therefore departs from the ranks of an objective expert witness, and
 4   any resulting testimony would be unfairly prejudicial and misleading.” Viterbo v.
 5   Dow Chemical Co., 646 F. Supp. 1420, 1425–26 (E.D. Tex. 1986), aff’d, 826 F.2d
 6   420 (5th Cir. 1987).
 7                                   CONCLUSION & ORDER
 8          For the foregoing reasons, Plaintiffs’ motions to exclude from trial the
 9   testimony of Robert Griswold and Bob Evans are GRANTED. (ECF Nos. 181, 182.)
10   The Court EXCLUDES Griswold and Evans from testifying at trial.
11          IT IS SO ORDERED.
12   DATED: November 16, 2018
13

14

15

16

17

18

19
20

21

22

23
            1
               Griswold begins his report by concluding that “I do not see any supporting evidence or
24   testimony based on the materials I have reviewed to date that confirms any such allegation of
     discrimination or failure to properly respond to a reasonable accommodation request.” (ECF No.
25   181-3 at 4.) He then proceeds to give his views on the facts. Even setting aside the issues with
     Griswold’s opining on the ultimate issue of discrimination, six of Griswold’s eight opinions are no
26
     longer relevant in view of the Court’s order granting summary judgment for Defendants on
27   Plaintiffs’ reasonable accommodation claims. (Compare ECF No. 167 at 12–30 with ECF No. 181-
     3 at ¶¶ 2–3 (larger apartment request), ¶¶ 5–7 (handicap parking space), ¶ 8 (apartment lockout).)
28   Griswold’s remaining opinion concerns fire lanes at Defendants’ property (id. ¶ 4), which the Court
     has concluded does not require expert testimony.
                                                    –4–                                         16cv288
